Case 1:20-cv-25138-RNS Document 29 Entered on FLSD Docket 02/09/2021 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                        No. 20-cv-25138-RNS


  7020 ENTERTAINMENT, LLC d/b/a
  KOD MIAMI, MICHAEL COLEMAN,
  BRIANA KRAVETZ, and KALA MAJORS,
                Plaintiffs,

              v.

  MIAMI-DADE COUNTY,
               Defendant.
                                                  /


     MIAMI-DADE COUNTY’S NOTICE OF SUPPLEMENTAL AUTHORITY
                IN SUPPORT OF MOTION TO DISMISS

        Miami-Dade County alerts the Court to the published Eleventh Circuit opinion—issued
  today—in Henderson v. McMurray, No. 20-10879, affirming an order granting a motion to dismiss a
  First Amendment challenge to a Huntsville, Alabama, noise ordinance. (A copy of the slip opinion is
  attached as Exhibit 1.) Henderson further bolsters two arguments the County raised in the brieﬁng
  on its motion to dismiss the Complaint in this matter: (1) that the Plaintiffs have failed to plead that
  the County’s content-neutral curfew orders do not leave them with ample alternative channels of
  communication, and (2) that they have failed to plead that the content-neutral curfew orders are a
  pretext for unconstitutional viewpoint discrimination. See Def.’s Motion [ECF No. 18], at 14-16;
  Def.’s Reply [ECF No. 27], at 1-6; cf. Exh. 1, at 9-13.




                         [signature block appears on next page]
Case 1:20-cv-25138-RNS Document 29 Entered on FLSD Docket 02/09/2021 Page 2 of 2



  Dated: February 9, 2021.                      Respectfully submitted,
                                                Abigail Price-Williams
                                                Miami-Dade County Attorney
                                                By: /s/ Zach Vosseler
                                                   David M. Murray, Fla. Bar No. 291330
                                                   dmmurray@miami-airport.com
                                                   Lauren E. Morse, Fla. Bar No. 97083
                                                   laurenm@miamidade.gov
                                                   Angela F. Benjamin, Fla. Bar No. 15914
                                                   abenjam@miamidade.gov
                                                   Zach Vosseler, Fla. Bar No. 1008856
                                                   zach@miamidade.gov
                                                   Assistant County Attorneys
                                                   Stephen P. Clark Center
                                                   111 N.W. First Street, Suite 2810
                                                   Miami, Florida 33128
                                                   (305) 375-5151
                                                Counsel for Miami-Dade County

                               CERTIFICATE OF SERVICE
         On February 9, 2021, I electronically ﬁled this document with the Clerk of Court and served
  a copy on all counsel of record via CM/ECF.

                                                /s/ Zach Vosseler
                                                Zach Vosseler
                                                Assistant County Attorney




                                                  2
             miami-dade county’s notice of supplemental authority
